 

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
SECOND AMENDMENT TO
CREDIT AGREEMENT




THIS SECOND AMENDMENT TO CREDIT AGREEMENT ("Second Amendment") is made as of the
31st day of March, 2012, among CELADON GROUP, INC. ("Borrower"), the lenders
parties hereto (the "Lenders") and BANK OF AMERICA, N.A., as Administrative
Agent, Swing Line Lender and L/C Issuer.


WITNESSETH:


WHEREAS, as of December 7, 2010, the parties hereto entered into a certain
Credit Agreement, as amended (as amended, the "Agreement"); and


WHEREAS, the parties desire to further amend the Agreement, all as herein
provided;


NOW, THEREFORE, in consideration of the premises, and the mutual promises herein
contained, the parties agree that the Agreement shall be, and it hereby is,
amended as provided herein and the parties further agree as follows:


PART I.  AMENDATORY PROVISIONS


ARTICLE I


DEFINITIONS AND ACCOUNTING TERMS


1.01.            Defined Terms.


Section 1.01 of the Agreement is hereby amended by substituting the following
new definition in lieu of the existing like definition:


"Material Adverse Effect" means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of Borrower or
Borrower and its Subsidiaries taken as a whole; (b) a material impairment of the
ability of any Loan Party to perform its obligations under any Loan Document to
which it is a party; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party; provided, that for purposes of item (a) above,
"material" means any basis for liability or loss which would subject Borrower or
a Subsidiary to liability or loss in excess of $10,000,000 in the aggregate (to
the extent not covered by independent third-party insurance as to which the
insurer does not ultimately dispute coverage).



 
 
Page 1

--------------------------------------------------------------------------------

 



 
ARTICLE II


THE COMMITMENTS AND CREDIT EXTENSIONS


2.05    Prepayments. Section 2.05 of the Agreement is hereby amended by adding
the following new paragraph (d) thereto:


(d)            Borrower shall make a mandatory prepayment of the Committed Loans
in a minimum amount of $250,000 or a higher integral multiple of $10,000 upon a
Loan Party's receipt of any proceeds from the sale or disposition of any trucks,
truck-tractors, trailers or semi­trailers, net of commissions and net of other
reasonable and customary transaction costs, fees and expenses attributable to
such sale or disposition.  Any prepayment of a Eurodollar Rate Loan on a day
other than the last day of an Interest Period therefor shall include interest on
the principal amount being prepaid, together with any additional amounts
required pursuant to Section 3.05. Each such prepayment shall be applied to the
Committed Loans of Lenders in accordance with their respective Applicable
Percentages.


ARTICLE VIII


EVENTS OF DEFAULT AND REMEDIES


8.01            Events of Default.  Section 8.01 of the Agreement is hereby
amended by deleting Section 8.01(I) (Material Adverse Effect) as an Event of
Default.


PART II.  CONTINUING EFFECT


Except as expressly modified herein:


(a)          All terms, conditions, representations, warranties and covenants
contained in the Agreement shall remain the same and shall continue in full
force and effect, interpreted, wherever possible, in a manner consistent with
this Second Amendment; provided, however, in the event of any irreconcilable
inconsistency, this Second Amendment shall control:


(b)          The representations and warranties contained in the Agreement shall
survive this Second Amendment in their original form as continuing
representations and warranties of Borrower; and


(c)           Capitalized terms used in this Second Amendment, and not
specifically herein defined, shall have the meanings ascribed to them in the
Agreement.


In consideration hereof, Borrower represents, warrants, covenants and agrees
that:


(aa)         Each representation and warranty set forth in the Agreement, as
hereby amended, remains true and correct as of the date hereof in all material
respects, except to the extent that



 
 
Page 2

--------------------------------------------------------------------------------

 



 
such representation and warranty is expressly intended to apply solely to an
earlier date and except changes reflecting transactions permitted by the
Agreement;


(bb)           There currently exist no offsets, counterclaims or defenses to
the performance of the Obligations (such offsets, counterclaims or defenses, if
any, being hereby expressly waived);


(cc)            Except as expressly waived in this Second Amendment, there does
not exist any Event of Default or Default; and


(dd)           After giving effect to this Second Amendment and any transactions
contemplated hereby, no Event of Default or Default is or will be occasioned
hereby or thereby.


PART III. CONDITIONS PRECEDENT


Notwithstanding anything contained in this Second Amendment to the contrary, the
Lenders shall have no obligation under this Second Amendment until each of the
following conditions precedent have been fulfilled to the satisfaction of the
Lenders:


(a)           Each of the conditions set forth in Section 4.02 of the Agreement
shall have been satisfied;


(b)           The Agent shall have received this Second Amendment, duly executed
by Borrower, the Agent and the Lenders in the form approved by the Agent;


(c)           All legal matters incident to this Second Amendment shall be
reasonably satisfactory to the Lenders and their counsel.


PART IV. INDEPENDENT CREDIT DECISION


Each Lender acknowledges that it has, independently and without reliance upon
the Agent or any other Lender, based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Second Amendment.


PART V. EXPENSES


Borrower agrees to pay or reimburse the Agent for all reasonable expenses of the
Agent (including, without limitation, reasonable attorneys' fees) incurred in
connection with this Second Amendment.


PART VI. COUNTERPARTS


This Second Amendment may be executed in counterparts, each of which when so
executed shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

 
 
Page 3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed by their respective officers duly authorized as of the date first above
written.





 
"BORROWER"
     
CELADON GROUP, INC.
             
By: /s/ Paul Will                                                              
 
Title: COO                                                                






 
 
Page 4

--------------------------------------------------------------------------------

 



 



 
BANK OF AMERICA, N.A., as Administrative Agent
             
By: /s/ Matthew Doye                        
 
Title: Vice President 






 
BANK OF AMERICA, N.A., as Swing Line Lender, as L/C Issuer and as a Lender
             
By: /s/ Matthew Doye                        
 
Title: Vice President 








 
 
Page 5

--------------------------------------------------------------------------------

 



 



 
WELLS FARGO BANK, N.A., a Lender
             
By: /s/ Kyle Lacey                                                              
 
Title: Relationship Manager 

 
 
 

Page 6
 
Back to Form 8-K [form8k.htm]